DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           ROBERT BRAUN,
                              Appellant,

                                      v.

 DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT and
                   FAUSTINA BRAUN,
                       Appellees.

                               No. 4D19-3285

                               [March 26, 2020]

   Administrative appeal from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; L.T. Case No. CSE #50190700765CA.

   Robert Braun, Riviera Beach, pro se.

  Toni C. Bernstein, Senior Assistant Attorney General, Tallahassee, for
appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.